Citation Nr: 0921000	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  04-17 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel



INTRODUCTION

The appellant served on active duty for training (ACDUTRA) in 
the Army Reserves from September 1983 to November 1983.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas. 

This case previously reached the Board in December 2006.  At 
that time, the Veteran's service connection claim for a 
bilateral foot disorder was remanded for further development.  
The case has been returned to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  There is competent evidence of diagnoses of bilateral 
foot disorders.

2.  There is no competent evidence that relates the 
appellant's current bilateral foot disorders to her ACDUTRA 
service.


CONCLUSION OF LAW

The Veteran's bilateral foot disorders were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 101(21), (24), 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals limited compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The duty to notify was accomplished by way 
of VCAA letters from the RO to the appellant dated in April 
2003 and March 2007.  Those letters generally satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) 
informing her about the information and evidence not of 
record that was necessary to substantiate her service 
connection claim; (2) informing her about the information and 
evidence that the VA would seek to provide; and (3) informing 
her about the information and evidence that she was expected 
to provide.  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

The Board notes that for claims pending before the VA on, or 
filed after, May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the 4th element requirement of 
notification to a claimant that she may submit any evidence 
in her possession that might pertain to the claim.  See 73 
Fed. Reg. 23,353 (Apr. 30, 2008).  Here, the presence or 
absence of notice of this element is of no consequence as it 
is no longer required by law.  

Furthermore, the March 2007 letter from the RO further 
advised the appellant of the elements of a disability rating 
and an effective date, which are assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

In a case involving a service connection claim related to 
ACDUTRA or inactive duty for training (INACDUTRA) periods, 
the RO is also required to provide VCAA notification relevant 
to making such a claim.  In this case the appellant is only 
making a claim for her single period of ACDUTRA; however, the 
notice letters sent by the RO to the appellant were 
insufficient in that they did not inform her of the elements 
necessary for making a claim based on her period of ACDUTRA.  
Nevertheless, the Board finds the insufficient notice 
provided to the appellant is not prejudicial to her claim.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held that any error by the VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1), concerning any element of a claim, 
is presumed prejudicial.  Further, the VA, not the appellant, 
has the burden of rebutting this presumption by showing the 
error was not prejudicial to the appellant in that it does 
not affect the essential fairness of the adjudication.  To do 
this, VA must demonstrate:  (1) that any defect was cured by 
actual knowledge on the part of the claimant (see Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim"); (2) 
that a reasonable person could be expected to understand from 
the notice what was needed; or (3) that a benefit could not 
have been awarded as a matter of law.  Additionally, 
consideration should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In this vein, the presumption of prejudice to the appellant 
due to the content error in VCAA notice for her service 
connection claim has been rebutted by evidence of actual 
knowledge on the part of the appellant.  Specifically, the 
appellant has argued in her claim that her bilateral foot 
disorder was incurred during her ACDUTRA period.  See the 
appellant's April 2003 claim, as well as her May and 
September 2003 and February 2006 statements.  Furthermore, 
the appellate record contains three Informal Briefs Of 
Appellant In the Appealed Case dated in July 2004, November 
2006, and February 2009, as well as statements by family and 
friends in October 2003; all of which argue that her foot 
condition was incurred during her ACDUTRA service.  The in-
service incurrence of the disability or disorder is the 
required element of an ACDUTRA service connection claim.  
Therefore, any content defect was cured by the appellant's 
actual knowledge of the requirements for making an ACDUTRA 
claim.  

Moreover, a reasonable person should have known the 
requirements for an ACDUTRA claim after this was provided in 
the March 2007 letter.  Subsequently, a November 2008 
supplemental statement of the case (SSOC) was issued.  
Specifically, this document provided the appellant with a 
citation to the pertinent laws and regulations governing an 
ACDUTRA claim.  This document was sufficient to make the 
reasonable person aware of the requirements for an ACDUTRA 
claim.  Thus, the presumption of prejudice has been rebutted 
by the evidence provided in the record. 

With regard to the timing of VCAA notice, the Board sees that 
the RO did not provide the appellant with all required VCAA 
notice prior to the July 2003 adverse determination on 
appeal.  But in Pelegrini II, the Court clarified that in 
these situations the VA does not have to vitiate that 
decision and start the whole adjudicatory process anew, as if 
that decision was never made.  Rather, the VA need only 
ensure the appellant receives (or since has received) 
content-complying VCAA notice, followed by readjudication of 
her claim, such that she is still provided proper due 
process.  Id. at 120.  In other words, she must be given an 
opportunity to participate effectively in the processing of 
her claims.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) recently held that a 
statement of the case (SOC) or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the statement of the case (SOC) 
or SSOC.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. 
Cir. 2007) (Mayfield IV).  As a matter of law, the provision 
of adequate VCAA notice prior to readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Here, however, the RO provided additional VCAA notice in 
November 2008, but did not go back and readjudicate the claim 
by way of a subsequent SSOC.  Therefore, the timing defect in 
VCAA notice was not rectified.  Despite this, the Court 
recently held the failure of the claimant to submit 
additional evidence following proper notification may 
constitute a waiver of readjudication or render the error 
harmless.  Medrano v. Nicholson, 21 Vet. App. 165, 173 
(2007).  Here, the Veteran did not submit any additional 
pertinent evidence in response to the VCAA notice provided in 
the November 2008 SSOC.  Therefore, the absence of a 
subsequent SSOC after these notices is not prejudicial 
because the result of such a readjudication on exactly the 
same evidence and law previously considered would be no 
different than the previous adjudication.  Medrano, 21 Vet. 
App. at 173.  It follows that a prejudicial error analysis by 
way of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted regarding the timing of the VCAA notice 
provided. 

In addition to notification, the VA is required to assist the 
appellant in finding evidence to support her claim.  See 38 
U.S.C.A. § 5103A (West 2002).  The RO has secured service 
treatment records (STRs), private treatment records, and a VA 
medical examination.  The appellant has submitted personal 
statements, lay statements by family and friends, and private 
medical evidence.  

Additionally, the appellant indicated relevant private 
medical records were held by the Arkansas Foot Clinic.  See 
the appellant's statement of May 2003 and notice of 
disagreement (NOD).  The RO requested the records identified 
by the appellant from the Arkansas Foot Clinic in December 
2003, for which the appellant provided the required 
authorization.  However, the RO received a negative reply 
from the Arkansas Foot Clinic in December 2003.  With this 
response, the Board is satisfied that the RO has made 
reasonable efforts to obtain these private medical records.  
See 38 C.F.R. § 3.159(c)(1).  Therefore, the Board concludes 
that the duty to assist the appellant in gathering 
information to advance her claim has been met.

The Board is also satisfied as to substantial compliance with 
its December 2006 remand directives.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  The remand directed the RO to 
provide Dingess notice, which was provided in the March 2007 
VCAA notice letter.  The RO was also directed to obtain 
complete service records regarding the appellant.  These were 
obtained and attached to the appellant's case file.  Third, 
as directed, the RO provided a VA medical examination to the 
appellant in August 2007.  Finally, the RO readjudicated the 
appellant's claim through an SSOC in September 2008.  Thus, 
the Board's remand directives have been met.

Governing Laws for Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service. See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303(a).  To show a chronic disease in 
service requires a combination of manifestations sufficient 
to identify the disease, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptomatology after service is 
required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that active military, naval, or air service 
includes any period of ACDUTRA during which the individual 
concerned was disabled or died from a disease or injury 
incurred in or aggravated in line of duty.  ACDUTRA is, 
generally, full-time duty in the Armed Forces performed by 
reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

VA law provides that active military, naval, or air service 
includes any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from injury incurred in or aggravated in line of duty.  38 
U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d); Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  Active service 
also includes a period of inactive duty training during which 
an individual was disabled or dies from an acute myocardial 
infarction, cardiac arrest, or cerebrovascular accident.  38 
U.S.C.A. § 101(24). Service connection for a person on 
inactive duty for training is permitted only for injuries, 
not diseases, incurred or aggravated in line of duty.  See 
Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  The VA General 
Counsel has held that it was the intention of Congress when 
it defined active service in 38 U.S.C.A. § 101(24) to exclude 
inactive duty training during which a member was disabled or 
died due to non- traumatic incurrence or aggravation of a 
disease process.  VAOPGCPREC 86-90. The Court has held that 
VA service connection compensation presumptions do not apply 
to ACDUTRA or INACDUTRA service. Biggins, 1 Vet. App. at 477-
78.

Service connection requires competent evidence showing:  (1) 
the existence of a present disability; (2) the in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

Whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question.  Savage, 
10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Disorders diagnosed after discharge may still be service 
connected if all of the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as "too 
broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  492 
F.3d at 1376-77.  Instead, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Id. at 1377 (footnote omitted).  For 
example, a layperson would be competent to identify a 
"simple" condition like a broken leg, but would not be 
competent to identify a form of cancer.  Id. at 1377 n.4.

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of service incurrence sufficient to establish 
service connection.  Barr, 21 Vet. App. at 310.  Although the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
it cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


Analysis - Service Connection for a Bilateral Foot Condition

The first requirement for a service-connection claim is proof 
that the appellant currently has the claimed disability.  
Shedden v. Principi, 381 F.3d at 1167.  Considering this, the 
August 2007 VA medical examination diagnosed the appellant 
with degenerative joint disease (DJD) and the possibility of 
"tenderness from... age-related osteoarthritis."  The 
appellant was further diagnosed with "painful corns" by Dr. 
M.C., D.P.M.  Both doctors noted a prior surgery.  Given this 
evidence, the appellant has shown that she currently has two 
bilateral foot conditions.

The second requirement for a service-connected disability is 
evidence of an in-service occurrence or aggravation of the 
injury.  Shedden, 381 F.3d at 1167.  The appellant's STRs 
indicate that she was diagnosed and treated for bilateral 
ankle pain with grade I swelling, and mild edema of both feet 
in September 1983.  Therefore, there is evidence of an in-
service incident related to the appellant's current foot 
disorders.

The third requirement for any service-connection claim is the 
existence of a causal connection (nexus) between an in-
service event and the Veteran's current disability.  Shedden 
v. Principi, 381 F.3d at 1167.  The appellant asserts that 
her foot disorders began in, and were caused by, her service.  
However, the Board finds that this is the type of 
determination which requires medical skill or training, and 
that the appellant has presented no evidence to show that she 
is competent to make such a determination.  See Jandreau v. 
Nicholson, 492 F.3d 1372. 1377 (Fed. Cir. 2007).  
Furthermore, in the present case, there is competent medical 
evidence that indicates that the appellant's current problems 
are not related to the appellant's active service.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997).  None of the private 
records provided indicate that there is a direct connection 
between the appellant's current disorders and her military 
service.  Furthermore, the August 2007 VA medical examiner 
stated that "[t]here was nothing that 190 days of military 
service or boots could have done to cause the [appellant's] 
hammertoe."  The VA examiner further stated "I see no 
connection between her subjective complaints and her... 
military service."  The appellant's corns were several times 
diagnosed as having been "exacerbated by wearing poorly 
designed or fitted shoes."  See private treatment record 
provided by Dr. M.C., D.P.M.  Given the absence of competent 
evidence of a connection between the appellant's service and 
her current complaints, the Board cannot find that there is a 
link between the appellant's foot disorders and her military 
service. 

A disorder may also be service connected if the evidence of 
record reveals that the appellant currently has a disorder 
that was present in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and third elements of service 
connection discussed above.  Savage, 10 Vet. App. at 495-496.  
The appellant has stated that her foot disorder began during 
her period of ACDUTRA and continued to the present.  
Furthermore, she has submitted statements by family and 
friends stating that her foot problems began during her 
ACDUTRA.  The appellant and her family and friends are 
competent to testify to experiencing symptoms of her current 
foot disorders during service.  See Layno, 6 Vet. App. at 
469; see also 38 C.F.R. § 3.159(a)(2).  But once evidence is 
determined to be competent, the Board must determine whether 
the evidence also is credible.  The former, the Court has 
held, is a legal concept, which is useful in determining 
whether testimony may be heard and considered by the finder 
of fact, while the latter is a factual determination going to 
the probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 
67, 74 (1997).  Here, the appellant's medical record is 
negative for any complaints of a bilateral foot disorder 
until many years after her ACDUTRA service.  In such cases, 
the Board is within its province to weigh the appellant's 
testimony and to make a credibility determination as to 
whether the evidence supports a finding of in-service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007).  The Federal Circuit Court has held 
that an extensive lapse of time between the alleged events in 
service and the initial manifestation of the subsequently 
reported symptoms and/or treatment is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the 
Board affords the appellant's lay statements, and those 
provided by her family and friends, less probative weight in 
light of the lack of corroborating medical evidence from 
service and for so many years thereafter.  In fact, there is 
substantial medical evidence against her claim.  Simply put, 
her lay contentions regarding her symptomatology are 
outweighed by the available medical evidence.  See Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the Board 
may weigh the absence of contemporaneous medical evidence 
against the lay evidence in determining credibility, but the 
Board cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence).  The lack of complaints of a foot disorder in the 
appellant's medical records until over ten years after 
discharge, taken with the medical evidence against her claim, 
outweighs her subjective assertions that these problems began 
in service and have continued since that time.  With all of 
the evidence presented by the record taken into account, the 
Board concludes that the record does not establish the 
required continuity of symptomatology necessary to establish 
service connection for the appellant's foot disorders.

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the 
appellant, the Board finds that the preponderance of the 
evidence is against service connection for a bilateral foot 
disorder, with no reasonable doubt to resolve in the 
appellant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a bilateral foot disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


